TATE, Judge.
In the companion appeal rendered this date, Peterson v. Armstrong, 176 So.2d 453, all issues of this appeal have been decided except the plaintiff’s prayer for an increase in the award, and the defendants’ request for a reduction therein.
The plaintiff lost four teeth as a result of the accident, as a result of which she underwent oral surgery -and was fitted with an upper plate, with attendant discomfort in use. She suffered a laceration in her mouth requiring 25 sutures to close, and also had bruises and contusions all about her person. She retained a tiny scar on her leg which is not readily apparent. The trial court found that the young lady recovered without apparent disfigurement.
*464The trial court’s award of $5,000 general damages will not be disturbed as within its large discretion in the matter. Ballard v. National Indemnity Co., 246 La. 963, 169 So.2d 64. As to the plaintiff’s request for an allowance of an additional $225 future medical expenses in addition to $457.14 medical expenses actually allowed, the trial court properly disallowed recovery of such future medical expense as too speculative under the testimony of the attending physician. Likewise, a claim for $65 travel expenses in connection with medical treatment was properly disallowed as not proved.
For the foregoing reasons, the trial court judgment is affirmed, at the cost of the defendants-appellants.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.